DETAILED ACTION
Claims 1-20 are pending. Claims dated 10/07/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejections to the claims under 35 U.S.C. § 103:
The Examiner has fully considered Applicant’s arguments filed 10/07/2022, and an Examiner’s response follows each argument by the Applicant.

Applicant argues, “Claim 1 recites the feature: in the arm-folded position, the motor base is in an upside-down position. Neither Chan nor Manning disclose this feature” (p. 9 of remarks).
Applicant’s above argument with respect to claim 1 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Applicant argues, “Further, Applicant respectfully asserts that Chan and Manning are not combinable. Chan is for unmanned aircraft system, while Manning is for carrying a driver. No person having skill in the art reading Chan's reconfigurable unmanned aircraft would consider using Manning to modify thereof to arrive claim 1. The considerations of aircraft mechanisms, control systems, and control methods of Chan and Manning are vastly different from each other. Chan and Manning are not combinable” (pp. 10-11 of remarks).
Although Applicant’s above argument with respect to claim 1 is partially moot because the new ground of rejection does not rely on Chan for any teaching or matter specifically challenged in the argument, Applicant’s argument that the prior art reference “Manning” is not combinable because the aircraft may carry a driver has been fully considered but is not persuasive for the following reasons:
While Manning teaches an embodiment where the aircraft is driven by a driver in at least para. [0074] “As discussed further below, in some embodiments, the aircraft 100 can be fully piloted by a rider R (FIG. 5A) positioned thereon)”, Manning also discloses alternative embodiments further in para. [0074] “In other embodiments, the aircraft 100 may be piloted remotely, such as via a remote control console or any other suitable control device”.
In the embodiment where the aircraft is remotely controlled, Manning teaches on an “unmanned aircraft system”. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)
Because in this alternative embodiment, Manning teaches an unmanned aerial system, Manning is in the same field of applicant’s endeavor. It has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Manning both in the same field of endeavor and is also reasonably pertinent to the particular problem with which the applicant was concerned relating to aircraft mechanisms. For at least all these reasons, the Examiner maintains that Manning is analogous and combinable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 11, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20200277040 A1), in view of Manning et al. (US 20190291859 A1) and herein after will be referred to as Liu and Manning, respectively.

Regarding claim 1, Liu teaches an unmanned flight system, comprising: 
a body (Fig. 2 main body 11) 
and a lift mechanism connected to the body (Fig. 2 propellers 4), 
wherein the lift mechanism includes two rotor assembly arm structures respectively provided on two sides of the body (Fig. 2 arms 21 and 31), 
wherein each of the rotor assembly arm structures includes: an arm (Fig. 2 arms 21 and 31), 
a pivotable rotor assembly (Fig. 3 pivot about rotating axles 22), 
a motor for driving the rotor assembly ([0032] the drive units 41 may be drive motors, and the drive motors may be disposed at all ends of the first arms 21 and the second arms 31.), 
and a motor base for mounting the motor (Fig. 1 drive unit 41 mounted to stand 23),
wherein one end of the arm is pivotally connected to one side of the body (Fig. 3 pivot about rotating axles 22), 
and wherein the rotor assembly arm structure is movable between an arm-unfolded position and an arm-folded position (Fig. 1 arm-unfolded position; Fig. 6 arm-folded position), 
in the arm-unfolded position, the motor base is in an upright position (Fig. 1 drive units 41 and stands 23 are upright relative to the top face of the UAV), 
and in the arm-folded position, the motor base is in an upside-down position (Fig. 6 drive units 41 and stands 23 are upside down relative to the top face of the UAV).
Liu does not explicitly teach: the motor for driving the rotor assembly to pivot about a pivot axis, the motor base is pivotally provided on the other end of the arm, and a rotational axis of the motor base is higher than a center of gravity of the unmanned flight system.
However, in the same field of endeavor, Manning discloses an unmanned flight system (Fig. 1 aircraft 100) with a motor base (Fig. 1 rotor mounting assembly 118; see also another embodiment in Fig. 8 rotor mounting assembly 218) for mounting the motor for driving the rotor assembly to pivot about a pivot axis (Fig. 8 electrical motor 210; Fig. 8 pivot about axis A1/A2)),
and the motor base is pivotally provided on the other end of the arm (Fig. 1 connected to arm 104; Fig. 8 pivotally rotates about the axis A2 supported by [0089] The axes A1, A2, A3 defined by the rotor mounting assembly 218 have previously been described. The spar 214 can extend at an angle relative to each of the axes A1, A2, A3. Stated otherwise, the spar 214 may define a longitudinal axis that is neither parallel to nor collinear with any of the axes A1, A2, A3 of the rotor mounting assembly 218. The mounting assembly 218 can be configured to rotate about the axis A2; [0043] The arms 104 may further be selectively retracted (e.g., rotated, pivoted, folded, or otherwise collapsed) into a low-profile, stowed orientation for storage or the like), 
and in the arm-unfolded position, a rotational axis of the motor base is higher than a center of gravity of the unmanned flight system (Fig. 1 rotation axis A2 is higher than center of mass which lies in the body near 122 as supported by [0067] and [0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Chan to incorporate the teachings of Manning to include the motor for driving the rotor assembly to pivot about a pivot axis and the motor base is pivotally provided on the other end of the arm, in order to gain the commonly understood benefits of such adaptation, such as achieving different flight configurations (Manning [0176]) and obtaining aircraft stabilization (Manning [0195]).
It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Chan to incorporate the teachings of Manning to in the arm-unfolded position, a rotational axis of the motor base is higher than a center of gravity of the unmanned flight system, in order to gain the commonly understood benefits of such adaptation, such as aircraft stabilization, and because it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” One of ordinary skill in the art would be motivated to try such adaptation to “fine tune a performance (e.g., stability) of the aircraft” by adjusting the aircraft assembly structure (Manning [0096]).

Regarding claim 2, Liu, as modified (see rejection of claim 1), teaches the unmanned flight system according to claim 1.
Liu, as modified, also teaches a height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system (see rejection of claim 1 cited to Manning Fig. 1 and 8 where the rotor mounting assembly rotational axis A2 is above the body of the UAV).
Liu, as modified, does not explicitly teach wherein the height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system is greater than one eighth of the total length of the rotor assembly in a flight state.  
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to try a height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system that is greater than one eighth of the total length of the rotor assembly in a flight state because it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” Also, one of ordinary skill in the art may select from known different ranges of height difference, in which one may pursue a successful range with the motivation to optimize aircraft proportions with regards to the shape and size of the aircraft.

Regarding claim 3, Liu, as modified, teaches the unmanned flight system according to claim 2.
Liu, as modified, also teaches a height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system (see rejection of claim 1 cited to Manning Fig. 1 and 8 where the rotor mounting assembly rotational axis A2 is above the body of the UAV).
Liu, as modified, does not explicitly teach wherein the height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system is less than four times the total length of the rotor assembly in the flight state.  
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to try a height difference between the rotational axis of the motor base and the center of gravity of the unmanned flight system that is less than four times the total length of the rotor assembly in the flight state because it has been held that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” Also, one of ordinary skill in the art may select from known different ranges of height difference, in which one may pursue a successful range with the motivation to optimize aircraft proportions with regards to the shape and size of the aircraft.

Regarding claim 4, Liu, as modified, teaches the unmanned flight system according to claim 1.
Liu also teaches wherein the rotor assembly arm structure is movable between an arm-unfolded position and an arm-folded position (Fig. 1 arm-unfolded position; Fig. 6 arm-folded position),
wherein in the arm-unfolded position, the arms of the two rotor assembly arm structures are located on the two sides of the body at a first fixed angle (                        
                            α
                        
                    ) to a transverse axis of the body (Fig.1 arms 31 are unfolded outward from the body 1 at an angle to a transverse axis of the body); 
and in the arm-folded position, the arms are located on the two sides of the body at a second fixed angle (                        
                            γ
                        
                    ) to a longitudinal axis of the body (Fig. 6 arms are folded inward from the body at an angle to a longitudinal axis of the body)).
Regarding claim 5, Liu, as modified, teaches the unmanned flight system according to claim 4.
Liu also teaches wherein the first fixed angle (                        
                            α
                        
                    ) is in a range of 0 to 55                        
                            °
                        
                     (see Fig. 1 angle may be at any orientation and within a range of 0-55                        
                            °
                        
                    ), 
and the second fixed angle (                        
                            γ
                        
                    ) is in a range of 0 to 10                        
                            °
                        
                      (see Fig. 6 angle of ~0                        
                            °
                        
                     to a longitudinal axis of the body).

Regarding claim 6, Liu, as modified, teaches the unmanned flight system according to claim 4. 
Liu, as modified, also teaches wherein in the arm-unfolded position, a third fixed angle (                        
                            β
                        
                    ) is formed between the rotational axis of the motor base (see rejection of claim 1 cited to Manning Fig. 8 A2; and/or Manning [0096] the rotor mounting assembly 218 can similarly be adjustable about the axis A3) and the transverse axis of the body (Manning Fig. 8 A2), wherein the third fixed angle (                        
                            β
                        
                    ) is in a range of 0 to 25                        
                            °
                        
                     (Manning [0185] the rotor assembly is rotated approximately 90 degrees about the rotational axis thereof; Examiner also understands that while assembly 218 is capable of rotating about A3 as cited above in [0096], no change in rotation would mean a 0                        
                            °
                        
                     angle between A2 and A3 see Fig. 8)).

Regarding claim 7, Liu, as modified, teaches the unmanned flight system according to claim 1.
Liu, as modified, also teaches wherein an angle (P) between the rotational axis of the motor base (Manning Fig. 8 A2) and a rotational axis of the motor (Manning Fig. 8 A1) is in a range of 0 to 90                        
                            °
                        
                     (Manning Fig. 1 and [0185] the rotor assembly is rotated approximately 90 degrees about the rotational axis thereof, such that each rotor rotates about a substantially horizontal axis).

Regarding claim 8, Liu, as modified, teaches the unmanned flight system according to claim 4. 
Liu also teaches wherein the rotor assembly arm structure further includes a limiting assembly for retaining the arms of the rotor assembly arm structures on the side of the body at the first fixed angle (                        
                            α
                        
                    ) to the transverse axis of the body in the arm-unfolded position (Fig. 5 limiting block 34; [0027] When the second arm 31 is at the unfolded state, the limiting block 34 may fit into the limiting trench 141 to limit the position, thereby locking the second arm 31 at the unfolded state).

Regarding claim 11, Liu, as modified, teaches the unmanned flight system according to claim 4.
Liu also teaches wherein in the arm-folded position, the rotational axis of the motor base is at or lower than the center of gravity of the unmanned flight system (Fig. 6 motor base is below the main body and the center of gravity lies in the main body 2).

Regarding claim 17, Liu, as modified, teaches the unmanned flight system according to claim 1.
Liu, as modified, also teaches wherein the rotor assembly arm structure further includes a rotation mechanism for connecting the motor base to the arm and driving the motor base to rotate relative to the arm (see rejection of claim 1 cited to Manning Fig. 1 and 8: mounting assembly is able to rotate relative to the arm; Manning [0089] The mounting assembly 218 can be configured to rotate about the axis A2). 

Regarding claim 19, Liu, as modified, teaches the unmanned flight system according to claim 17.
Liu, as modified, does not explicitly teach wherein the rotor assembly arm structure includes a containing portion, and a power cable of the motor extends through the containing portion along the outside of the rotation mechanism inside the arm and is connected to a power source.
However, Manning also teaches wherein the rotor assembly arm structure includes a containing portion. (Manning [0097] fixedly secured to the protrusion 377), and a power cable of the motor extends through the containing portion along the outside of the rotation mechanism inside the arm and is connected to a power source (Manning [0097] stepper motor; Manning Fig. 29 wiring connected to power source 551; Manning [0169] The electrical connections 853 may be of any suitable variety (e.g., electrical wires or cables –the stepper motor is connected to the power source to be powered as shown in Fig. 29 ESC 856 wiring connection). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Liu to incorporate the teachings of Manning to include wherein the rotor assembly arm structure includes a containing portion, and a power cable of the motor extends through the containing portion along the outside of the rotation mechanism inside the arm and is connected to a power source, for the motivation of protecting the components from damage, and “securely fixing the components to the UAV” (Manning [0097]). 

Regarding claim 20, Liu, as modified, teaches a control system for an unmanned flight system, wherein the control system comprises an unmanned flight system according to claim 1 and a system controller ([0029] transmitting control signals from a controller to the first drive devices, which may not only simplify user's operation steps, but also increase product enjoyment and intelligence).
Lui does not explicitly disclose a system controller.
However, Manning also teaches wherein the control system comprises an unmanned flight system in communication with a system controller (Fig. 17 flight controller 611 in communication with system controller 613; [0132] Moreover, in the illustrated embodiment, the flight controller 611 is shown as being communicatively coupled with the system controller 613 via a communication interface 654; [0133] In the illustrated embodiment, the system controller 613 is communicatively coupled with the handheld remote controller 645).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Liu, as modified, to incorporate the teachings of Manning to include a system controller, to obtain the benefits of remote control (Manning [0074]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Manning, in further view of Sanlaville et al. (US 20170247098 A1) and herein after will be referred to as Sanlaville.

Regarding claim 9, Liu, as modified, teaches the unmanned flight system according to claim 8. 
Liu, as modified, also discloses a limiting assembly includes an arm limiting structure and a limiting block to prevent the movement of the rotor assembly arm structure (Fig. 5 limiting blocks 34; [0027] the limiting block 34 may adopt an elastic lock pin structure).
 Although it is well-known in the art that a limiting assembly such as the lock pin structure disclosed by Liu may include a spring, Liu, as modified, does not explicitly disclose wherein the limiting assembly includes a spring, wherein in the arm-unfolded position, the spring loads the limiting block such that the limiting block can be engaged with the arm limiting structure.
However, in the same field of endeavor, Sanlaville teaches a limiting assembly, wherein the limiting assembly includes a spring, wherein in the arm-unfolded position, the spring loads the limiting block such that the limiting block can be engaged with the arm limiting structure ([0064] Furthermore, according to an exemplary embodiment as illustrated in FIGS. 5A and 5B, the folding locking/unlocking means 38 is a press button 40 that may include a locking pin 42 and a spring 44.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the structure of the limiting assembly as taught by modified Liu to more explicitly incorporate the teachings of Sanlaville to include wherein the limiting assembly includes an arm limiting structure, a limiting block, and the spring loads the limiting block such that the limiting block can be engaged with the arm limiting structure to prevent the movement, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, having Liu more explicitly disclose the specified claimed structure of the limiting assembly as disclosed by Sanlaville would still predictably result in the prevention of movement.

Regarding claim 10, Liu, as modified teaches the unmanned flight system according to claim 9. 
Liu, as modified, also teaches wherein the limiting assembly further includes a limiting unlocking component, the limiting unlocking component is connected to the limiting block ([0027] The elastic lock pin may be retracted into the second arm 31 under the action of an external force and may be ejected from the surface of the second arm 31 after the external force is eliminated. A top of the elastic lock pin may be a round head structure, thus when the second arm 31 is subjected to a certain external force, the limiting block 34 may be detached from the limiting trench 141 to enable the second arm 31 to be folded.) 
Liu, as modified, does not explicitly teach: and the limiting unlocking component overcomes a force from the spring when being actuated to disengage the limiting block from the arm limiting structure.
However, in the same field of endeavor, Sanlaville also teaches a limiting assembly including a limiting unlocking component, the limiting unlocking component is connected to a limiting block, and the limiting unlocking component overcomes a force from the spring when being actuated to disengage the limiting block from the arm limiting structure ([0012] a folding locking/unlocking means where the locked position is set when the arms are unfolded, and where the unlocked position is set when the linking arms are folded; [0013] the locking/unlocking mechanism is positioned under the linking arm; [0014] the locking/unlocking mechanism is a push button; [0015] the push button includes a locking pin and a spring; [0016] the locking pin is conical [0017] the linking arms include a cable trough that is inserted into a grommet, where the grommet is adapted to protect the cable when the linking arms are folded over).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the limiting assembly as taught by modified Liu to incorporate the teachings of Sanlaville to include the limiting unlocking component is connected to a limiting block, and the limiting unlocking component overcomes a force from the spring when being actuated to disengage the limiting block from the arm limiting structure, because this particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and applying the known technique would have yielded predictable results, namely “unlocking the assembly”, and because doing so enables unlocking of the fixed positions and angles.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Manning, in further view of Deng et al. (US 20180327092 A1), as supporting document, and herein after will be referred to as Deng.

Regarding claim 12, Liu, as modified, teaches the unmanned flight system according to claim 1.
Liu also teaches wherein the rotor assembly includes a first blade, a second blade, and a blade mounting assembly for connecting the first blade and the second blade (Fig. 6 2 propeller blades 3 connected on rotor assembly 4),
wherein, the first blade and the second blade are respectively mounted at two ends of the blade mounting assembly and are pivotable between a blade-unfolded position and a blade-folded position (Fig. 6 propellers 42 mounted at 2 ends of the rotor assembly; [0033] Furthermore, the propellers 42 of the present disclosure may include folding blades, where the blades of the propellers 42 may be configured to be foldable. In such way, when the first arms 21 and the second arms 31 are folded, the blades of the propellers may also be folded, thereby protecting the blades from being damaged and also minimizing the space of the unmanned aerial vehicle 100.)
wherein in the blade-unfolded position, the first blade and the second blade are respectively mounted on the blade mounting assembly, (Fig. 1 when UAV is flying, the first and second blades will be unfolded; Examiner submits it is conventional and well known that in the unfolded position the propeller blades are oriented in different directions); 
and in the blade-folded position, the first blade and the second blade are mounted on the blade mounting assembly in such a way that they are orientated in the approximately same direction, such that the first blade at least partially overlaps with the second blade (Fig. 6 the 2 blades overlap each other).
Liu does not explicitly teach wherein in the blade-unfolded position, the first blade and the second blade are respectively mounted on the blade mounting assembly in such a way that they are orientated in different directions. However, the Examiner notes that it is well-known in the art and conventional in UAV flight that in a blade un-folded position, the blades are to be oriented at different directions to efficiently utilize generated torque and lift.
As supporting evidence, Deng discloses wherein in the blade-unfolded position, the first blade and the second blade are respectively mounted on the blade mounting assembly in such a way that they are orientated in different directions (Fig. 5A blades in the unfolded position and oriented in different directions with respect to each other).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Manning, in further view of Goldstein (US 20180257769 A1), and herein after will be referred to as Goldstein.

Regarding claim 13, Liu, as modified, teaches the unmanned flight system according to claim 12.
Liu also teaches wherein the blade mounting assembly includes a mounting member and a mounting seat that are fixedly connected to each other, the first blade and the second blade are respectively provided with a first blade mounting hole and a second blade mounting hole near an end of the blade mounting assembly (see annotated Fig. 6 of Liu below).

    PNG
    media_image1.png
    716
    947
    media_image1.png
    Greyscale


[Annotated Liu Fig. 6]

While, Liu suggests the all the claimed features/limitations as shown in the annotated Liu Fig. 6 shown above, Liu does not explicitly show in annotated Liu Fig. 6, the mounting member includes a first mounting post for passing through the first blade mounting hole and a second mounting post for passing through the second blade mounting hole, such that the first blades and second blades are pivotably connected to the blade mounting assembly.
However, such mounting assembly structure is well-known in the art and Goldstein teaches a blade mounting assembly includes a mounting member and a mounting seat that are fixedly connected to each other (Fig. 5A central hub 110 including top structure 530A-B corresponding to mounting member, and bottom structure 540A-B corresponding to mounting seat, and connector 160A-B), 
the first blade and the second blade are respectively provided with a first blade mounting hole and a second blade mounting hole near an end of the blade mounting assembly (Fig. 5A central hub has a first blade mounting hole and a second blade mounting hole; first propeller blade 150A and second propeller blade 160B), 
and the mounting member includes a first mounting post for passing through the first blade mounting hole and a second mounting post for passing through the second blade mounting hole (Fig. 2 hinge pin 120A and hinge pin 120B), 
such that the first blades and second blades are pivotably connected to the blade mounting assembly (Fig. 5A and Fig. 5B show blades pivot from folded to unfolded).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention for Liu to more explicitly disclose wherein the blade mounting assembly includes a mounting member and a mounting seat that are fixedly connected to each other, the first blade and the second blade are respectively provided with a first blade mounting hole and a second blade mounting hole near an end of the blade mounting assembly, and the mounting member includes a first mounting post for passing through the first blade mounting hole and a second mounting post for passing through the second blade mounting hole, such that the first blades and second blades are pivotably connected to the blade mounting assembly, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, having Goldstein disclose the claimed structure of the blade assembly would still predictably result in the folding and unfolding of the blades.

Regarding claim 14, Liu, as modified, teaches the unmanned flight system according to claim 13.
Liu, as modified does not explicitly teach wherein the mounting seat is fixed to the mounting member through a threaded connection.  
However, Goldstein also teaches wherein the mounting seat is fixed to the mounting member through a threaded connection ([0033] the hinge pin 120 may be cylindrical in shape to correspond to each hole 250/265 and gap 218 that the hinge pin 120 threads through).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Liu to incorporate the teachings of Goldstein to include wherein the mounting seat is fixed to the mounting member through a threaded connection, in order to gain the commonly understood benefits of such adaptation, such as fixing the members without affecting the pivoting from unfolded to folded positions of the blades.

Regarding claim 15, Liu, as modified, teaches the unmanned flight system according to claim 13.
Liu, as modified, also teaches wherein the mounting member (see rejection of claim 13 cited to Goldstein central hub 110 including top structure 530A-B) includes a first end segment provided with the first mounting post (Goldstein Fig. 2 end segment near hole 250A), 
a second end segment provided with the second mounting post (Goldstein Fig. 2 end segment near hole 250B), 
and an intermediate segment (Goldstein Fig. 2 middle top segment in between hole 250A and hole 250B); 
the mounting seat includes a first end containing segment to contain the first mounting post (Goldstein Fig. 2 hole 250A), 
a second end containing segment to contain the second mounting post (Goldstein Fig. 2 hole 250B), 
and an intermediate containing segment (Goldstein Fig. 2 middle hole in between hole 250A and hole 250B), 
and the first and second end segments are respectively at an angle (c) to the intermediate segment and are symmetrically provided on two sides of the intermediate segment (Goldstein Fig. 2 symmetrical segments with 180                        
                            °
                        
                     angle to the intermediate segment), 
and the first and second end containing segments are at an angle to the intermediate containing segment and are symmetrically provided on two sides of the intermediate containing segment (Goldstein Fig. 2 hole 250A and 250B are symmetrical with 180                        
                            °
                        
                     angle).  
Examiner interprets angle c as a 180                        
                            °
                        
                     angle. Examiner’s interpretation is consistent with applicant’s specification which in paragraph [0098] states that angle c is any angle in the range of 0 to 180                        
                            °
                        
                    .

Regarding claim 16, Liu, as modified, teaches the unmanned flight system according to claim 13.
Regarding claim 16, Liu, as modified, does not explicitly teach wherein the ends of the first and second blades near the blade mounting assembly are configured to be at an inclined angle (d) to a blade reference plane.  
However, Manning also teaches wherein the ends of the first and second blades near the blade mounting assembly are configured to be at an inclined angle (d) to a blade reference plane (see at least Fig. 7 propellers are angled during flight).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the first and second blades as taught by modified Liu to incorporate the teachings of Manning to include wherein the ends of the first and second blades near the blade mounting assembly are configured to be at an inclined angle (d) to a blade reference plane, because doing so enables flight control for the aircraft in a way that optimizes the minimal drag for forward flight (Manning [0079]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Manning, in further view of Hauer et al. (US 20170247107 A1) as supporting document, and herein after will be referred to as Hauer.

Regarding claim 18, Liu, as modified, teaches the unmanned flight system according to claim 17.
Liu, as modified, does not explicitly teach wherein the rotation mechanism includes: a servo motor provided in the arm for driving the motor base to rotate relative to the arm, and a gearbox connected to an end of the arm, the gearbox including at least: a housing, an input gear, and an output gear, wherein the input gear is connected to the servo motor, and the output gear is fixedly connected to the motor base via a fixing part.  
However, Manning also teaches wherein the rotation mechanism includes: a servo motor provided in the arm for driving the motor base to rotate relative to the arm ([0097] An automated component 378 (such as, for example, an electromechanical component—e.g., a servo, a stepper motor, etc.) is received within the chamber, and a portion thereof is fixedly secured to the protrusion 377).
Liu, as modified, does not explicitly disclose: and a gearbox connected to an end of the arm, the gearbox including at least: a housing, an input gear, and an output gear, wherein the input gear is connected to the servo motor, and the output gear is fixedly connected to the motor base via a fixing part.  
However, Examiner submits, the use of a housing, a gearbox, an output gear, and an input gear connected to a servo motor are well known in the art, and it would have been obvious to a person of ordinary skill in the art to incorporate a gearbox connected to an end of the arm, the gearbox including at least: a housing, an input gear, and an output gear, wherein the input gear is connected to the servo motor, and the output gear is fixedly connected to the motor base via a fixing part because all the claimed elements were known in the art, and such combination would predictably result in the intended rotation of the motor base relative to the arm (and by extension rotating the rotors). Furthermore, one of ordinary skill in the art would be motivated to do so to gain the commonly understood benefits of such adaptation of using a gearbox, such as obtaining an increase in the available torque output, and by extension, improving the servo motor’s performance.
Even so, Hauer discloses a gearbox connected to an end of the drone arm (Fig. 13 gearbox assembly 550), the gearbox including at least: a housing (Fig. 13 gearbox assembly 550 shows housing) an input gear (Fig. 17 drive input 1710), and an output gear ([0126] connected to bevel gear set), wherein the input gear is connected to the servo motor (Fig. 13 servo 1310; [0119] The gearbox assembly 550 of this particular embodiment, comprises a pitch control servo 1310 driving a pitch control linkage 1350…), and the output gear is fixedly connected to the motor base (Fig. 13 connected to linkages 1350). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200398688 A1 – Johnson discloses a gearbox connected to an end of the arm ([0025]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662